                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


NESTOR TERCERO                                                     CIVIL ACTION

VERSUS                                                                  No. 17-7438

OCEANEERING INTERNATIONAL, INC. ET AL.                                  SECTION I


                                ORDER & REASONS

         Before the Court are motions1 in limine filed by defendants Oceaneering

International, Inc. (“Oceaneering”) and Encore Food Services, LLC (“Encore”)

(together, “defendants”). Both motions request that the Court prohibit plaintiff

Nestor Tercero (“Tercero”) from introducing into evidence photographs of step ladders

along a Mardi Gras parade route. For the following reasons, the motions are granted.

                                          I.

         Tercero alleges that he was injured while working as a galley hand on board

the M/V OCEAN INTERVENTION. Tercero claims that he was ordered to clean the

ceiling in the galley and that he was provided a small step ladder with which to

perform the task. As he was cleaning the ceiling, Tercero fell from the step ladder,

which he asserts was not a proper piece of equipment to perform the job. Tercero

alleges that he sustained personal injuries as a result of the fall and he filed the

present lawsuit asserting a variety of claims.




1   R. Doc. No. 72, 76.
       Tercero seeks to introduce into evidence six photographs of “exemplar” ladders,

which “are meant to be examples of ladders that should and could have existed on

the vessel at the time of the accident, or that should and could have been available

to plaintiff at the time of the accident.” 2

       Defendants ask the Court to prohibit the introduction of two of Tercero’s

photographs that show ladders set up along a Mardi Gras parade route. 3 Defendants

argue that the photographs lack a proper foundation.       Specifically, Oceaneering

argues that Tercero does not provide information about the characteristics of the

ladders, such as their weight-bearing capacity or the “appropriateness of their use in

the work environment at issue in this case.” 4 Encore adds that Tercero has not

provided any proof with respect to whether the depicted ladders were designed for

industrial use or whether they comply with industry standards. 5 Oceaneering also

argues that the ladders depicted are not relevant and that, even if they are relevant,

their relevance is outweighed by the dangers of unfair prejudice, confusion, and

misleading the jury. 6

       Pursuant to Rule 402 of the Federal Rules of Evidence, only relevant evidence

is admissible. And Rule 401 provides that “[e]vidence is relevant if: (a) it has any

tendency to make a fact more or less probable than it would be without the evidence;




2 R. Doc. No. 91, at 1. The four photographs of “exemplar” ladders to which there is
no objection have not been provided to the Court.
3 R. Doc. Nos. 72-2, 72-3.
4 R. Doc. No. 72-1, at 1.
5 R. Doc. No. 76-1, at 1.
6 R. Doc. No. 72-1, at 1–2; R. Doc. No. 76-1, at 1.



                                               2
and (b) the fact is of consequence in determining the action.” Fed. R. Evid. 401. “[T]he

standard of relevance in an evidentiary context is not a steep or difficult one to

satisfy.” Pub. Emps. Retirement Sys. of Miss. v. Amedisys, Inc., 769 F.3d 313, 321 (5th

Cir. 2014). However, relevant evidence may be excluded “if its probative value is

substantially outweighed by a danger of . . . unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” Fed. R. Evid. 403. “Relevant evidence is inherently prejudicial; but it is

only unfair prejudice, substantially outweighing probative value, which permits

exclusion of relevant matter under Rule 403.” Jowers v. Lincoln Elec. Co., 617 F.3d

346, 356 (5th Cir. 2010) (citation omitted).

       Tercero argues that a foundation is not needed for the photographs because

they are only to be used as “exemplars.” Tercero asserts that their purpose is not to

show the jury anything that existed on the vessel at the time of the accident but,

instead, what should or could have existed on the vessel. 7 Specifically, Tercero states

that one of his allegations is that defendants should have ensured that Tercero had a

safer ladder to use to perform his tasks. 8

       In his response, Tercero refers to a prior order by the Court in this matter,

which excluded the proposed testimony of Tercero’s expert, Robert Borison

(“Borison”). 9   Borison’s testimony, in part, advised that vessel workers, such as

Tercero, should maintain three points of contact when using a ladder or stool and



7 R. Doc. No. 91, at 1.
8 R. Doc. No. 91, at 2.
9 R. Doc. No. 37.



                                              3
that workers should use ladders or stools with side rail extensions, especially when

the vessel is operating in the open Gulf of Mexico. 10 The Court concluded that

Borison’s opinions would not “assist the jury in its efforts to understand or determine

a fact in issue ‘because they relate to issues within the common knowledge,

experience, and understanding of the lay juror.’” 11      The Court finds that the

photographs of step ladders set up along a Mardi Gras parade route should be

excluded for substantially the same reasons.

      Tercero admits that “[p]hotographs of ladders used for safety with side rail

extensions at Mardi Gras parades are likewise ‘within the domain of common sense

matters’ for a great number of jurors in the Eastern District, and such ladders at

Mardi Gras are used on solid ground, not subject to the vagaries of the motion of a

vessel on water.” 12 The jury need not see photographs of ladders set up along a Mardi

Gras parade route to understand what other types of ladders defendants could have

made available on the vessel, and the photographs do not assist the jury in its effort

to determine whether such ladders would have been a safer option on a vessel

operating in the open Gulf of Mexico. 13




10 R. Doc. No. 37, at 5.
11 R. Doc. No. 37, at 6 (citing Arauio v. Treasure Chest Casino, No. 97-3043, 1999 WL
219771, at *2 (E.D. La. Apr. 14, 1999) (Clement, J.)).
12 R. Doc. No. 91, at 3.
13 As the Court understands it, the parties do not dispute that there were other taller

ladders available in the marketplace which would have been safer for Tercero to use
in connection with the task being performed by Tercero at the time of the accident.
The Court does not preclude Tercero from arguing that other safer step ladders were
available in the marketplace at the time of Tercero’s accident.

                                           4
      Regardless of whether Tercero has provided the proper foundation for the

Mardi Gras ladders, the Court finds that the above-described photographs must be

excluded pursuant to Rules 401 and 403 because the probative value of the

photographs is substantially outweighed by the danger of confusing the issues,

misleading the jury, and wasting time.

      Accordingly,

      IT IS ORDERED that defendants’ motions in limine to exclude Tercero’s

photographs of step ladders along a Mardi Gras parade route are GRANTED.

      New Orleans, Louisiana, February 12, 2019.



                                         _______________________________________
                                                   LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                         5
